The appellant, putative father of Tamara H., is currently serving a sentence of 5 to 10 years in a New York State correctional facility for submerging Jonathan H.’s face in boiling water. In a fact-finding order dated April 13, 1993, the Family Court made a derivative finding of abuse by the appellant and in a dispositional order dated January 25, 1994, the court denied visitation with Tamara. On appeal he claims that the Family Court improperly denied him visitation with Tamara who is a half-sibling of the burn victim.
The Family Court properly denied the appellant’s request on the grounds that such visitation would not be in the best interests of Tamara (see generally, Weiss v Weiss, 52 NY2d 170, 175; Matter of Mohammed v Cortlandt County Dept. of Social Servs., 186 AD2d 908; Matter of Wise v Del Toro, 122 AD2d 714).
We decline to reach the Law Guardian’s claim that the appellant lacks standing to seek visitation (see, Family Ct Act § 1084) since that issue is raised for the first time on appeal and is not properly before this Court.
We have reviewed the appellant’s remaining contentions and find them to be without merit. Miller, J. P., Pizzuto, Santucci and Hart, JJ., concur.